1    Debbie Leonard (Nev. Bar #8260)
     Leonard Law, P.C.
2    955 South Virginia Street, Suite 220
     Reno, Nevada 89502
3    (775) 964-4656 Telephone
     debbie@leonardlawpc.com
4
     Brandon L. Jensen (pro hac vice)
5    Falen Law Offices, LLC
     300 East 18th Street
6    Post Office Box 346
     Cheyenne, Wyoming 82003
7    (307) 632-5105 Telephone
     brandon@buddfalen.com
8
     Attorneys for Plaintiffs
9
                                UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA
11
     BAKER RANCHES, INC., a Nevada               )   Case No. 3:18-cv-261-RFB-CBC
12   Corporation; DARWIN C. WHEELER;             )
     OWEN L. AND PATRICIA T. GONDER;             )
13
     DAVID JOHN ELDRIDGE AND RUTH,               )
14   ELDRIDGE, as Co-Trustees of the DAVID       )
     JOHN ELDRIDGE AND RUTH ELDRIDGE             )
15   FAMILY LIVING TRUST, dated January          )
     31, 2007; ZANE JORDAN; and JUDEE            )
16
     SCHALEY,                                    )
17                                               )
                         Plaintiffs,             )        STIPULATED
18                                               )     FINDINGS OF FACT
            v.                                   )
19
                                                 )
20   DAVID BERNHARDT, in his official            )
     capacity as Secretary of the United States )
21   Department of the Interior; the UNITED      )
     STATES DEPARTMENT OF THE                    )
22
     INTERIOR; MICHAEL T. REYNOLDS, in           )
23   his official capacity as Acting Director of )
     the National Park Service; the NATIONAL )
24   PARK SERVICE; and JAMES WOOLSEY, )
     in his official capacity as Superintendent )
25
     of the Great Basin National Park,           )
26                                               )
                         Defendants.             )
27

28                                                                     1|PAGE
1
           The Plaintiffs, by and through their undersigned attorneys, Debbie
2
     Leonard of Leonard Law, P.C., and Brandon L. Jensen of the Falen Law Offices,
3
     LLC, and the Defendants, by and through their undersigned attorney David L.
4
     Negri, of the United States Department of Justice, hereby stipulate and agree to
5
     the following findings of fact that shall govern this case.
6
                                   FINDINGS OF FACT:
7
           1.    What is now Great Basin National Park was previously managed by
8
     the United States Forest Service as part of the Nevada National Forest, which
9
     was withdrawn from the public domain and created on February 10, 1909.
10
           2.    The Nevada National Forest was later incorporated into the
11
     Humboldt National Forest on October 1, 1957.
12
           3.    Great Basin National Park was created on October 27, 1986 by
13
     Public Law 99-565 (“the Great Basin National Park Enabling Act”).
14
           4.    Upon creation of Great Basin National Park, the National Park
15
     Service requested that the Nevada State Engineer provide an assessment of all
16

17
     existing water rights within the limits of and in the general vicinity of Great

18
     Basin National Park.

19         5.    On May 8, 1987, the Nevada Division of Water Planning issued a

20   document entitled Great Basin National Park Water Right Assessment (“the

21   Water Right Assessment”).

22         6.    At the time of its issuance, the Nevada Division of Water Planning

23   sent a copy of the Water Right Assessment to the National Park Service.

24                        Snake Creek & Snake Creek Pipeline

25         7.    Snake Creek flows generally west to east, with its headwaters

26   arising in what is now Great Basin National Park in Nevada and flowing

27

28                                                                          2|PAGE
1
     downstream into Utah. The distance from Snake Creek’s headwaters to the
2
     boundary of Great Basin National Park is approximately eight miles.
3
           8.    Plaintiffs Baker Ranches, Inc., Darwin C. Wheeler, and Owen L.
4
     And Patricia T. Gonder (collectively, “the Snake Creek Plaintiffs”) hold water
5
     rights established under Utah law. These water rights allow the Snake Creek
6
     Plaintiffs to divert water from Snake Creek in Utah for irrigation of farming and
7
     ranching land in Millard County, Utah, located approximately five to seven
8
     miles downstream from Great Basin National Park boundaries.
9
           9.    On May 17, 1910, the Fifth Judicial District Court in and for the
10
     County of Millard, State of Utah, entered a Decree in a quiet title action
11
     captioned George W. Gonder, et al. v. John Doe (“the Snake Creek Decree”).
12
           10.   The Snake Creek Decree held that the plaintiffs to that case and
13
     their successors “are the exclusive owners of the right to the uses of all of the
14
     waters of said Snake Creek for irrigation purposes from March 1st to November
15
     15th, in each and every year, and all adverse claims to the right to the use of
16

17
     any of the waters of said creek during the period of time above specified, are

18
     hereby adjudged to be null and void.” The Snake Creek Decree awarded water

19   rights “to irrigate about 620 acres of land.”

20         11.   The Snake Creek Plaintiffs allege that they are the successors-in-

21   interest to all of the rights in the Snake Creek Decree. The United States, on

22   the other hand, alleges that the Snake Creek Plaintiffs are the successors-in-

23   interest to only some of the rights in the Snake Creek Decree. The parties

24   agree for the purposes of this stipulation, however, that the specific amount of

25   ownership of the water rights to Snake Creek is not in any way determinative of

26   or relevant to any of the issues in this case.

27

28                                                                          3|PAGE
1
           12.      The priority date of the Snake Creek Plaintiffs’ water rights is at
2
     least 1880.
3
           13.      The United States is not a successor to any party to the Snake
4
     Creek Decree.
5
           14.      In 1962, the Snake Creek Irrigation Company constructed a three-
6
     mile concrete pipeline to transport water through a losing reach of Snake
7
     Creek. 1
8
              15.   The Snake Creek pipeline was constructed on unsurveyed federal
9
     lands.
10
              16.   In 1903, statutory administrative procedures to appropriate water
11
     were first established. Accordingly, after 1903, the exclusive method of
12
     obtaining a new surface water right in Utah is through filing an application to
13
     appropriate with the State Engineer and ultimately obtaining a certificate of
14
     beneficial use.
15
              17.   A diligence claim is a claim to the use of surface water where the
16

17
     use was initiated prior to 1903. In 1962, the successors-in-interest to the

18
     rights of the plaintiffs in the Snake Creek Decree and the predecessors to the

19   Snake Creek Plaintiffs, filed diligence claims in Utah based on the rights

20   adjudicated in the Snake Creek Decree, identified as Claims D973, D974, D975

21   and D976.

22

23

24

25
           1  A “losing reach” is a part of a stream or river that loses water as it
26
     flows downstream. The water infiltrates into the ground because the water
27   table is below the bottom of the stream channel.

28                                                                            4|PAGE
1
           18.   In response to the diligence claims, the Utah State Engineer
2
     assigned Water Rights Nos. 18-249, 18-250, 18-251, and 18-257 for the
3
     diligence claims.
4
           19.   On February 19, 1962, the Forest Service issued a special use
5
     permit to the Snake Creek Irrigation Company for the construction and
6
     maintenance of the Snake Creek pipeline. The pipeline was located entirely
7
     within the State of Nevada.
8
           20.   On March 1, 1978, the Forest Service issued a second special use
9
     permit to the Snake Creek Irrigation Company for the construction and
10
     maintenance of the Snake Creek pipeline. The second special use permit was
11
     amended on January 2, 1985. The second special use permit expired on
12
     February 28, 1986. No further permits were issued by the Forest Service.
13
           21.   Since creation of Great Basin National Park in 1986, the Park
14
     Service has not issued any special use permit for the pipeline.
15
           22.   Water has flowed through the pipeline every year since creation of
16

17
     Great Basin National Park.

18
           23.   In 2016, the Park Service denied the request of the Snake Creek

19   Plaintiffs to perform maintenance and repairs to the pipeline. According to the

20   Park Service, no further maintenance or repairs of the pipeline will be

21   permitted until environmental review is accomplished pursuant to the National

22   Environmental Policy Act (“NEPA”) of 1970 and a new special use authorization

23   is issued by the Park Service.

24         24.   The pipeline has been leaking water since at least 2016.

25         25.   While the Snake Creek watershed was addressed in the 1910

26   action, a general water rights adjudication has never taken place in Utah or

27   Nevada on the watershed.

28                                                                        5|PAGE
1
           26.      The Snake Creek Plaintiffs, pursuant to their Utah state law-based
2
     water rights, divert water from Snake Creek from a point within Utah,
3
     downstream and outside the boundary of Great Basin National Park. The
4
     authorized places of use are located within Millard County, Utah, downstream
5
     and outside the boundary of Great Basin National Park.
6
                                         Baker Creek
7
           27.      Baker Creek flows generally west to east, with its headwaters
8
     arising in what is now Great Basin National Park in Nevada. The distance from
9
     Baker Creek’s headwaters to the boundary of Great Basin National Park is
10
     approximately six miles.
11
           28.      Plaintiffs Baker Ranches, Inc., David John Eldridge and Ruth
12
     Eldridge, as Co-Trustees of The David John Eldridge And Ruth Eldridge Family
13
     Living Trust, dated January 31, 2007, Zane Jordan, and Judee Schaley
14
     (collectively, “the Baker Creek Plaintiffs”) hold water rights to divert water from
15
     Baker Creek for irrigation of farming and ranching lands in White Pine County,
16

17
     Nevada. These lands are located from four to eight miles from Great Basin

18
     National Park’s boundary.

19         29.      On October 16, 1934, the Seventh Judicial District Court in and

20   for White Pine County, Nevada entered Findings of Fact, Conclusions of Law,

21   and Decree in the Matter of the Determination of the Relative Rights in and to the

22   Waters of Baker and Lehman Creeks and Tributaries in the County of White

23   Pine, State of Nevada, which was amended nunc pro tunc on February 3, 1950

24   (“Baker-Lehman Decree”). The Baker-Lehman Decree adjudicated the

25   respective rights to the waters of Baker and Lehman Creeks and their

26   tributaries.

27

28                                                                          6|PAGE
1
          30.   The Baker Creek Plaintiffs hold the following water rights to Baker
2
     Creek under the Baker-Lehman Decree with the following priority dates:
3
                a.     Plaintiff Baker Ranches, Inc.’s share of Proof of
4
          Appropriation No. 01066 is appurtenant to 1,751.87 acres and has
5         multiple priority dates ranging from 1872 to 1904.

6               b.    Plaintiff David John Eldridge and Ruth Eldridge
          Family Living Trust’s ½ share of Proof of Appropriation No. 01066
7
          is appurtenant to 8.8 acres and has a priority date of 1872.
8
                c.     Plaintiffs Zane Jordan’s and Judee Shaley’s share of
9         Proof of Appropriation No. 01066 is appurtenant to 7.13 acres and
          has a priority date of 1876.
10
          31.   The Baker-Lehman Decree provides, inter alia, the following:
11

12        That the Judgment and Decree to be hereinafter entered should
          provide that each and every water user of the Baker and Lehman
13        Creeks stream system and its tributaries, and each of agents,
          attorneys, servants, employees, and their respective successors in
14        interest, and each and every person acting in aid or assistance of
          said parties, or either or any of them, be perpetually enjoined and
15        restrained as follows, to-wit:

16        (a)   From at any time diverting or using or preventing or
                obstructing the flow, in whole or in part, in or along its
17              natural channel, of any of the water or said stream system,
                except to the extent and in the amount and in the manner
18              and at the time or times fixed by this Decree and allocated,
                allowed, prescribed, and determined to such parties
19              respectively, and as may be allowed in the permits which
                have been or may hereafter be granted by the State Engineer
20              of the state of Nevada.

21        (b)   From diverting from the natural channel and from using any
                of the said water for irrigation or any other purpose in excess
22              of the amount specifically allotted to or for said party herein
                and fixed by this Decree, or in excess of the specified
23              allotment under such permit or permits so heretofore
                granted or which may hereafter he granted by said State
24              Engineer.
25        (c)   From diverting from the natural channel and from using any
                of the said waters in any other manner or for any other
26              purpose or purposes or upon any other land or lands or in
                any other amount than as provided and prescribed by the
27

28                                                                       7|PAGE
1               terms or this Decree or by any such permit so granted by
                said State Engineer.
2
          (d)   From diverting from the natural channel and from using any
3               of the said water at any other time or times than as specified
                and provided by the terms of this Decree or by any such
4               permit so granted by the said State Engineer.
5         (e)   From in any manner meddling with, opening, closing,
                changing, injuring, or interfering with any headgates, weirs,
6               water-boxes, flumes, or measuring devices, or either or any
                of them, placed, installed, established, or approved by said
7               State Engineer or by his authority or direction, unless such
                act be done with the permission or authority of the water
8               commissioner or commissioners on said stream system
                during the period of his regulation or control of said water,
9               or, if not done during such period of his control, then by
                virtue of the allowances, authority, terms, and provisions of
10              this Decree or by a permit so granted by said State Engineer.
11
          43.   The point at which the Baker Creek Plaintiffs divert water from
12
     Baker Creek is approximately four miles downstream of the Great Basin
13
     National Park boundary and outside Great Basin National Park.
14

15        44.   The places of use of the Baker Creek Plaintiffs’ water rights are in

16   White Pine County, Nevada, approximately 4.5 to 8.5 miles outside the
17
     boundary of Great Basin National Park.
18

19

20

21

22

23

24

25

26

27

28                                                                       8|PAGE
1          RESPECTFULLY SUBMITTED this 25th day of September 2019.
2

3
     /s/ Brandon L. Jensen              NICHOLAS A. TRUTANICH
4    Debbie Leonard (Nev. Bar #8260)    United States Attorney, District   of
     Leonard Law, P.C.                  Nevada
5
     955 South Virginia Street          GREG ADDINGTON
6    Suite 220                          Assistant United States Attorney
     Reno, Nevada 89502
7    (775) 964-4656 Telephone           JEAN E. WILLIAMS
     debbie@leonardlawpc.com            Deputy Assistant Attorney General
8
                                        Environment and Natural Resources
9    Brandon L. Jensen (pro hac vice)   Division
     Falen Law Offices, LLC
10   300 East 18th Street
     Post Office Box 346                /s/ David L. Negri
11
     Cheyenne, Wyoming 82003            David L. Negri, Trial Attorney
12   (307) 632-5105 Telephone           United States Department of Justice
     (307) 637-3891 Facsimile           Environment and Natural Resources
13   brandon@buddfalen.com              Division
                                        U.S. Attorney’s Office
14
     Attorneys for Plaintiffs           800 Park Blvd., #600
15                                      Boise, Idaho 83712
                                        (208) 334-1936 Telephone
16                                      david.negri@usdoj.gov
17
                                        Attorneys for Defendants
18

19
                                   IT IS SO ORDERED:
20

21

22
                                   THE HONORABLE RICHARD E. BOULWARE, II
23
                                   UNITED STATES DISTRICT JUDGE
24

25                                 DATED:    October 22, 2019

26

27

28                                                                 9|PAGE
1                             CERTIFICATE OF SERVICE
2
           I, the undersigned, hereby certify that on this 25th day of September
3    2019, I electronically filed the foregoing with the Clerk of Court using the
     CM/ECF system, which will send notification of such filing to the following:
4
           David L. Negri, Trial Attorney
5
           United States Department of Justice
6          Environment and Natural Resources Division
           U.S. Attorney’s Office
7          800 Park Blvd., #600
           Boise, Idaho 83712
8
           david.negri@usdoj.gov
9

10
                                                /s/ Brandon L. Jensen
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                      10 | P A G E
